DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 02/15/2021 is acknowledged.
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruijt (EP 1900275 A1).
Regarding claim 1, Kruijt teaches an assembly comprising: a reservoir comprising a flexible container (Fig 5 Item 10- bag like reservoir) comprising an outlet for liquid to exit said flexible container (Fig 5 Item 8- tube); and filler 
Regarding claim 2, Kruijt teaches all of the abovementioned claim 1 and further teaches wherein said flexible container comprises an inlet port (Fig 5 Item 7- filling tube).
Regarding claim 5, Kruijt teaches all of the abovementioned claim 1 and further teaches wherein said container comprises an expansion limiter configured to limit expansion of said container after introduction of a liquid into said container (Col. 3 Lines 31-37).
Regarding claim 6, Kruijt teaches all of the abovementioned claim 5 and further teaches wherein said expansion limiter comprises a band disposed about a portion of said container (Col. 3 Lines 31-37).
Regarding claim 8, Kruijt teaches all of the abovementioned claim 2 and further teaches a fill tube in fluid communication with said inlet port (Fig 5 Item 7- filling tube).
Regarding claim 11, Kruijt teaches all of the abovementioned claim 1 and further teaches wherein said reservoir and said filler elements, which are in said container, are disposed in a planter housing (Fig 1 Item 11- outer pot).
Regarding claim 12, Kruijt teaches all of the abovementioned claim 1 and further teaches wherein said reservoir and said filler elements are located on a bottom or side inner surface of said planter housing (Fig 1 Item 5- reservoir section) and said planter housing is at least partially filled with a plant growth 
Regarding claim 14, Kruijt teaches all of the abovementioned claim 1 and further teaches wherein said outlet comprises a wick (Fig 5 Item 8- capillary wick tube).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kruijt (EP 1900275 A1) in view of Carvalho (US 2017/0265406 A1).
Regarding claim 3, Kruijt teaches all of the abovementioned claim 2 but does not teach wherein said inlet port is sealed by an inlet seal that prevents leakage of liquid at said inlet port.
Carvalho does teach wherein said inlet port is sealed by an inlet seal that prevents leakage of liquid at said inlet port (Fig 3 Item 322- seal member, [0084]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the teachings of Kruijt’s filling tube with the further teachings of Carvalho’s seal member in order to provide a leak proof barrier between components.
Regarding claim 4, Kruijt teaches all of the abovementioned claim 1 but does not teach wherein said outlet is sealed by an outlet seal that prevents leakage of liquid at said outlet port 
Carvalho does teach wherein said outlet is sealed by an outlet seal that prevents leakage of liquid at said outlet port (Carvalho- Fig 3 Item 322- seal member, [0084]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the teachings of Kruijt’s tube with the further teachings of Carvalho’s seal member in order to provide a leak proof barrier between components.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kruijt (EP 1900275 A1) in view of Hahn (DE 202013010580).
Regarding claim 7, Kruijt teaches all of the abovementioned claim 1 but does not teach wherein said filler elements comprise polymeric spheres.
Hahn does teach wherein said filler elements comprise polymeric spheres (Fig 1 Item 2- clay granulate).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the teachings of Kruijt’s legs with the further teaches of Hahn’s clay granulate in order to provide a defined space for a water reservoir to occupy. Furthermore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace Hahn’s clay granulate with a polymer granulate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. See In re Leshin, 125 USPQ 416.
Claims 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kruijt (EP 1900275 A1) in view of Gergek (US 2002/0088176 A1).
Regarding claim 9, Kruijt teaches all of the abovementioned claim 1 but does not teach a pump in fluid communication with said outlet port and with an irrigation tube.
Gergek does teach a pump in fluid communication with said outlet port and with an irrigation tube ([0010]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the teachings of Kruijt’s self-watering system with the further teachings of Gergek’s pump in order to provide an active means for supplying plants with water or nutrient solution. Gergek’s pump could be used to alter the quantity and timing of fluid based on the individual needs of various plant types and sizes.
Regarding claim 10, modified Kruijt teaches all of the abovementioned claim 9 and further teaches wherein said pump is coupled to a controller operative to control operation of said pump (Gergek- [0011]).
Regarding claim 13, Kruijt teaches all of the abovementioned claim 12 but does not teach a moisture sensor configured to measure a moisture characteristic of said plant growth medium, said moisture sensor being in communication with a controller which is coupled to a pump, said pump being in fluid communication with said outlet port and with an irrigation tube, and wherein said controller is operative to control operation of said pump with feedback from said moisture sensor.
Gergek does teach a moisture sensor configured to measure a moisture characteristic of said plant growth medium (Gergek- Fig 3 Item 92- water level detector), said moisture sensor being in communication with a controller which is coupled to a pump, said pump being in fluid communication with said outlet port and with an irrigation tube, and wherein said controller is operative to control operation of said pump with feedback from said moisture sensor (Gergek- [0044]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the teachings of Kruijt’s self-watering system with the further teachings of Gergek’s water level detector in order to maintain an optimal amount of water to sustain plant growth in the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB KELSEY HRUBES/           Examiner, Art Unit 3642                                                                                                                                                                                             
/JOSHUA D HUSON/           Supervisory Patent Examiner, Art Unit 3642